DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 08/09/2021
Applicant Arguments						-Receipt Date 08/09/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 08/09/2021. Claims 1-19 and 21 are pending. Claims 1-2, 4-8, 11-12, and 14-17 are amended. Claim 21 is new. 

Response to Arguments
Applicant’s arguments, see Remarks pages 14-15, filed 08/09/2021, with respect to the rejection(s) of claim(s) 1, 11, and 16 under 35 U.S.C 103 have been fully considered and are persuasive as Gupta does not explicitly teach its consumer instruction including a plurality of operands.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a first embodiment of Gupta et al. US 5,941,983 (hereinafter, Gupta) in view of the background of Gupta and Gupte et al. US 6,981,130 (hereinafter, Gupte).
In the interest of compact prosecution, Examiner offers the following. 
Claim 1, as currently amended, requires a producer instruction to include a consumer target distance value and “an associated consumer operand value identifying at least one operand among the 
However, Examiner notes that [0029] and Fig. 2 of the disclosure describe further details regarding how a producer instruction encodes a consumer instruction. Examiner suggests incorporating details regarding the encoding of “t” to distinguish it from a register operand of the generator instruction of Gupta may help to overcome the current rejection. Further incorporating details of the operand register described in [0028] may also help in distinguishing the encoding of “t” from the register operand of Gupta. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowed.

Claim 21 includes the language of claim 19 incorporated with the language of independent claim 16 and is allowable for similar reasons. 

Claim Objections
Claims 1-2, 4-5, 11-12, 17 and 19 are objected to because of the following informalities: 
Claims 1-2, 4-5, 11-12, and 19- “the operand” should be “the at least one operand” to be consistent
Claims 1-2, 4-5, and 11-12- “the consumer operand value” should be “the associated consumer operand value” to be consistent
Claim 5 line 10” the at the plurality of operands” should be “the plurality of operands
Claim 17- “the second producer instruction” should be “a second producer instruction” since “a second producer instruction” is not previously introduced
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over a .
Regarding claim 1, a first embodiment of Gupta teaches:
1. A processor configured to: 
receive a plurality of instructions in an instruction stream from an instruction memory to be executed (col 9 lines 33-47: instructions are fetched/received from cache queues 94, i.e. an instruction memory), the plurality of instructions comprising a plurality of producer instructions and a plurality of consumer instructions (col 9 lines 44-56 and col 10 lines 6-8: the instructions include dependent instructions and the instructions they are dependent upon, i.e. consumer and producer instructions); 
dispatch a consumer instruction among the plurality of consumer instructions to be executed in response to an operand of the consumer instruction being available (col 8 lines 57-65: a consumer/dependent instruction is stalled until a result it is dependent upon, i.e. its operand, is ready, see also col 18 lines 57-67); 
execute a producer instruction among the plurality of producer instructions to generate a produced value, the producer instruction configured to include at least one explicit consumer name each comprising a consumer target distance value representing a relative instruction distance in the instruction stream from the producer instruction and an associated consumer operand value (col 10 line 53-col 11 line 3 and col 18 lines 57-67: a generator/producer instruction generates a result/produced value and includes the distance to a user/consumer instruction and a result operand for the user instruction, i.e. an associated consumer operand value); 
determine if the executed producer instruction includes an explicit consumer name (col 9 lines 44-47, col 10 lines 6-8 and lines 20-25: decoding dependency data provided with an instruction determines if the instruction is a generator/producer instruction that includes dependency information, i.e. an explicit consumer name, see also col 10 line 53-col line 3); and 
in response to determining the executed producer instruction includes an explicit consumer name, write the produced value of the executed producer instruction to the consumer instruction identified as being located a distance away from the producer instruction in the instruction stream by the consumer target distance value of the executed producer instruction, and to the operand of the consumer instruction identified by the consumer operand value (col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written to R1 of the user/consumer instruction located at the specified distance from the generator instruction).
	Although the first embodiment of Gupta teaches a user/consumer instruction dependent on a plurality of producer instructions (see col 13 lines 36-37), and the producer instruction writing to a register R1 (see col 18 lines 57-60), the first embodiment of Gupta does not explicitly teach:
dispatching a consumer instruction in response to a plurality of operands of the consumer instruction being available;
the producer instruction configured to include an associated consumer operand value identifying at least one operand among the plurality of operands of the consumer instruction to be written by the producer instruction;
and write the produced value to the operand identified by the consumer operand value;
	However, the background of Gupta teaches:
an instruction configured to include an operand value identifying at least one operand to be written by an instruction (col 3 lines 51-58: the outputs of an instruction are specified by register names included in the instruction, i.e. an operand to be written by the instruction, see also Table 1 for operations specifying register names as operands)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator instruction of Gupta to include an operand value identifying a register name to be written as taught by the background of Gupta such that the register name written by the producer instruction identifies an operand of the consumer instruction that the producer instruction generates a result for. One of ordinary skill in the art would have been motivated to make this modification because including a destination register operand in an instruction is a known technique on the known device of a computer processor for identifying a destination register for the instruction and would yield the predictable result of enabling an instruction to specifying the destination register to write its output to. 
	Further, Gupte teaches:
a plurality of operands of the consumer instruction (col 7 lines 1-6: instruction 1 has plurality of operands B and C and instruction 2 has plurality of operands E, B, and F)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gupta to include instructions with a plurality of operands as taught by Gupte such that the instructions dispatch in response to the operands being available. One of ordinary skill in the art would have been motivated to make this modification to support instructions that operate on multiple operands which would increase program efficiency compared to programs that use instructions with only one operand. 

Regarding claim 2, the first embodiment in view of the background of Gupta and Gupte teaches:
2. The processor of claim 1, further configured to: 
dispatch a second consumer instruction among the plurality of consumer instructions to be executed in response to at least one operand of the second consumer instruction being available (Gupta col 8 lines 57-65 and col 19 lines 8-15: the generator instruction may have a second user instruction in one of the instruction queues that are dispatched in response to the operand for the user instruction being available/produced by the generator instruction, see also Figs. 7-8); 
determine if the executed producer instruction includes a second explicit consumer name comprising a second consumer target distance value representing a second relative instruction distance in the instruction stream from the producer instruction and an associated second consumer operand value (Gupta col 9 lines 44-47, col 10 lines 6-8 and lines 20-25: in decoding the dependency data of the generator instruction, the processor determines if the generator instruction includes a second user distance value and an operand value for the user instruction; Gupta col 9 lines 49-52: the instruction may implement more than one operation in which case it may indicate a second result/consumer operand value for a user instruction); and 
in response to determining the executed producer instruction includes a second explicit consumer name, write the produced value of the executed producer instruction to the second consumer instruction identified as being located a second distance away from the producer instruction in the instruction stream by the second consumer target distance value of the executed producer instruction, and to the operand among the plurality of operands of the consumer instruction identified by the consumer operand value (Gupta col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written to R1 which is an operand of a second user/consumer instruction located at a second specified distance from the generator instruction, see also Figs. 7-8).

Regarding claim 4, the first embodiment in view of the background of Gupta and Gupte teaches: 
4. The processor of claim 1, comprising: 
an instruction processing circuit configured to receive the plurality of instructions in the instruction stream from the instruction memory to be executed (Gupta col 8 lines 31-35: cpu/instruction processing circuit 22 fetches/receives instructions from memory 24), the plurality of instructions comprising the plurality of producer instructions and the plurality of consumer instructions (Gupta col 9 lines 44-56 and col 10 lines 6-8: the instructions include dependent instructions and the instructions they are dependent upon, i.e. consumer and producer instructions); 
the instructing processor circuit comprising: 
a produced value storage circuit configured to store a produced value associated with a plurality of operands of a received consumer instruction among the plurality of consumer instructions (Gupta col 15 lines 1-3 and col 18 lines 57-67: the register file is a produced value storage circuit that stores a produced value, i.e. R1, associated with an operand of a user/consumer instruction; Gupte col 7 lines 1-6: the instructions have a plurality of operands); 
a dispatch circuit configured to dispatch the consumer instruction to an execution circuit to be executed in response to the produced value for the plurality of operands of the consumer instruction being available in the produced value storage circuit (Gupta col 8 lines 54-65: a consumer/dependent instruction is stalled until a result it is dependent upon, i.e. its operand, is ready to be issued/dispatched by issue unit 82, i.e. a dispatch circuit, to be executed by function units 84, i.e. an execution circuit, see also col 18 lines 57-67); 
the execution circuit configured to execute the producer instruction among the plurality of producer instructions to generate the produced value (Gupta col 14 line 58-col 15 line 3 and col 18 lines 57-67: the function units execute a generator/producer instruction to generate a result/produced value); 
a write circuit configured to: 
determine if the executed producer instruction includes an explicit consumer target distance value (Gupta col 9 lines 44-47, col 10 lines 6-8 and lines 20-25: decoding dependency data provided with an instruction determines if the instruction is a generator/producer instruction that includes dependency information, i.e. an explicit consumer name, see also col 10 line 53-col line 3, the associated circuitry is part of a write circuit); and 
in response to determining the executed producer instruction includes an explicit consumer target distance value, write to the produced value storage circuit, the produced value of the executed producer instruction associated a consumer instruction identified as being located the distance away from the producer instruction in the instruction stream by the consumer target distance value of the executed producer instruction, and to the operand among the plurality of operands of the consumer instruction identified by the consumer operand value (Gupta col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written, i.e. via a write circuit, to R1 which is an operand of the user/consumer instruction located at the specified distance from the generator instruction).

Regarding claim 5, the first embodiment in view of the background of Gupta and Gupte teaches: 
5. The processor of claim 4, wherein the instruction processing circuit further comprises a decoder circuit (Gupta col 14 lines 3-15: the fetch unit decodes instructions, i.e. includes a decoder circuit to decode the instructions) configured to: 
decode the received producer instruction into a decoded producer instruction (Gupta col 14 lines 3-15: the generator/producer instructions are decoded, i.e. into decoded producer instructions); and
decode the received consumer instruction into a decoded consumer instruction (Gupta col 14 lines 3-15: the consumer/user instructions are decoded, i.e. into decoded consumer instructions); 
wherein: 
the produced value storage circuit is configured to store the produced value associated with at least one operand of the decoded consumer instruction (Gupta col 15 lines 1-3 and col 18 lines 57-67: the register file is a produced value storage circuit that stores a produced value, i.e. R1, associated with an operand of the decoded user/consumer instruction); 
the dispatch circuit is configured to dispatch the decoded consumer instruction to an execution circuit to be executed in response to the produced value associated with the plurality of operands of the consumer instruction being available in the produced value storage circuit (Gupta col 8 lines 54-65: a consumer/dependent instruction is stalled until a result it is dependent upon, i.e. its operand, is ready to be issued/dispatched by issue unit 82, i.e. a dispatch circuit, to be executed by function units 84, i.e. an execution circuit, see also col 18 lines 57-67); 
the execution circuit is configured to execute the decoded producer instruction to generate the produced value (Gupta col 14 line 58-col 15 line 3 and col 18 lines 57-67: the function units execute a generator/producer instruction to generate a result/produced value), the decoded producer instruction comprising the explicit consumer target distance value representing the relative instruction distance in the instruction stream from the producer instruction and the associated consumer operand value (Gupta col 10 line 53-col 11 line 3 and col 18 lines 57-67: a generator/producer instruction generates a result/produced value and includes the distance to a user/consumer instruction and a result operand for the user instruction, i.e. an associated consumer operand value); and 
the write circuit is configured to, in response to determining the executed decoded producer instruction includes the explicit consumer target distance value, write to the produced value storage circuit, the produced value of the executed decoded producer instruction to the decoded consumer instruction identified as being located the distance away from the producer instruction in the instruction stream indicated by the explicit consumer target distance value of the executed producer instruction, and to the operand among the plurality of operands of the consumer instruction identifier by the consumer operand value (Gupta col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written, i.e. via a write circuit, to R1 which is an operand of the user/consumer instruction located at the specified distance from the generator instruction).

Regarding claim 6, the first embodiment in view of the background of Gupta and Gupte teaches:
6. The processor of claim 4, wherein: 
the instruction processing circuit is further configured to map the plurality of operands of the consumer instruction to a physical register (Gupta col 18 lines 57-67: the operand of the user/consumer instruction is mapped to physical register R1); and 
the instruction processing circuit is configured to write the produced value for the executed producer instruction to the physical register mapped to the at least one operand among the plurality of operands of the consumer instruction (Gupta col 18 lines 57-67: the result/produced value is written to R1).
	Gupta in view of Gupte, as currently mapped, does not teach:
writing the produced value for the executed producer instruction to the physical register mapped to the operand of the consumer instruction, in response to determining the executed producer instruction does not include the explicit consumer target distance value.
	However, Gupte further teaches using a temporary register to forward results in a single cycle and to write results to architecture registers for dependent instructions that do not require forwarding (col 6 lines 5-20, lines 53-60, and col 7 lines 65-67). In particular, Gupte teaches:
using architecture registers in response to determining the executed producer instruction does not require forwarding (col 6 lines 5-20, lines 53-60, and col 7 lines 65-67).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of 

Regarding claim 7, the first embodiment in view of the background of Gupta and Gupte teaches:
7. The processor of claim 6, wherein the instruction processing circuit further comprises a register access circuit configured to: 
access the physical register mapped to the at least one operand of the consumer instruction to retrieve the produced value of the executed producer instruction (Gupta col 18 lines 57-67: the physical register R1 is accessed, i.e. via a register access circuit, to retrieve the result/produced value of the generator instruction, see also col 15 lines 1-3); and 
provide the retrieved produced value as the at least one operand among the plurality of operands of the consumer instruction (Gupta col 18 lines 57-67: the result in R1 is provided as the operand of the user/consumer instruction).

Regarding claim 9, the first embodiment in view of the background of Gupta and Gupte teaches:
9. The processor of claim 4, further comprising the instruction memory configured to store the plurality of instructions (Gupta col 8 lines 31-35: memory 24 stores the plurality of instructions).

Regarding claim 10, the first embodiment in view of the background of Gupta and Gupte teaches:
10. The processor of claim 1 comprising an out-of-order processor (OoP) (Gupta col 6 lines 15-21: the processor issues instructions out of order).

Regarding claim 11, a first embodiment of Gupta teaches:
11. A method of providing a produced value from a producer instruction executed by a processor as an input to a consumer instruction based on an explicit naming of the consumer instruction (Abstract: instructions are encoded with dependencies such that a dependent instruction waits for a value from an instruction it depends on), comprising: 
receiving a plurality of instructions in an instruction stream from an instruction memory to be executed (col 9 lines 33-47: instructions are fetched/received from cache queues 94, i.e. an instruction memory), the plurality of instructions comprising a plurality of producer instructions and a plurality of consumer instructions (col 9 lines 44-56 and col 10 lines 6-8: the instructions include dependent instructions and the instructions they are dependent upon, i.e. consumer and producer instructions); 
dispatching a consumer instruction among the plurality of consumer instructions to be executed in response to an operand of the consumer instruction being available (col 8 lines 57-65: a consumer/dependent instruction is stalled until a result it is dependent upon, i.e. its operand, is ready, see also col 18 lines 57-67);
executing a producer instruction among the plurality of producer instructions to generate a produced value, the producer instruction configured to include at least one explicit consumer name each comprising a consumer target distance value representing a relative instruction distance in the instruction stream from the producer instruction and an associated consumer operand value (col 10 line 53-col 11 line 3 and col 18 lines 57-67: a generator/producer instruction generates a result/produced value and includes the distance to a user/consumer instruction and a result operand for the user instruction, i.e. an associated consumer operand value); 
determining if the executed producer instruction includes an explicit consumer name (col 9 lines 44-47, col 10 lines 6-8 and lines 20-25: decoding dependency data provided with an instruction determines if the instruction is a generator/producer instruction that includes dependency information, i.e. an explicit consumer name, see also col 10 line 53-col line 3); and
in response to determining the executed producer instruction includes an explicit consumer name, write the produced value of the executed producer instruction to the consumer instruction identified as located a distance away from the producer instruction in the instruction stream by the consumer target distance value of the executed producer instruction, and to the operand of the consumer instruction (col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written to R1 which is an operand of the user/consumer instruction located at the specified distance from the generator instruction).
Although the first embodiment of Gupta teaches the producer instruction writing to a register R1 (see col 18 lines 57-60), the first embodiment of Gupta does not explicitly teach:
dispatching a consumer instruction in response to a plurality of operands of the consumer instruction being available;
identifying at least one operand of the plurality of operands of the consumer instruction to be written by the producer instruction;
and write the produced value to the operand identified by the consumer operand value;
	However, the background of Gupta teaches:
an instruction configured to include an operand value identifying at least one operand of the consumer instruction to be written by an instruction (col 3 lines 51-58: the outputs of an instruction are specified by register names included in the instruction, i.e. an operand to be written by the instruction, see also Table 1 for operations specifying register names as operands)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator instruction of Gupta to include an operand value identifying a register name to be written as taught by the background of Gupta such that the register name written by the producer instruction identifies an operand of the consumer instruction that the producer instruction generates a result for. One of ordinary skill in the art would have been motivated to make this modification because including a destination register operand in an instruction is a known technique on the known device of a computer processor for identifying a destination register for the instruction and would yield the predictable result of enabling an instruction to specifying the destination register to write its output to. 
	Further, Gupte teaches:
a plurality of operands of the consumer instruction (col 7 lines 1-6: instruction 1 has plurality of operands B and C and instruction 2 has plurality of operands E, B, and F)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gupta to include instructions with a plurality of operands as taught by 

Regarding claim 12, the first embodiment in view of the background of Gupta and Gupte teaches:
12. The method of claim 11, further comprising: 
dispatching a second consumer instruction among the plurality of consumer instructions to be executed in response to at least one operand of the second consumer instruction being available (Gupta col 8 lines 57-65 and col 19 lines 8-15: the generator instruction may have a second user instruction in one of the instruction queues that are dispatched in response to the operand for the user instruction being available/produced by the generator instruction, see also Figs. 7-8); 
determining if the executed producer instruction includes a second explicit consumer name comprising a second consumer target distance value representing a second relative instruction distance in the instruction stream from the producer instruction and an associated second consumer operand value (Gupta col 9 lines 44-47, col 10 lines 6-8 and lines 20-25: in decoding the dependency data of the generator instruction, the processor determines if the generator instruction includes a second user distance value and an operand value for the user instruction; Gupta col 9 lines 49-52: the instruction may implement more than one operation in which case it may indicate a second result/consumer operand value for a user instruction); and 
in response to determining the executed producer instruction includes a second explicit consumer name, writing the produced value of the executed producer instruction to the second consumer instruction in the instruction processing circuit identified as being located a second distance away from the producer instruction in the instruction stream by the second consumer target distance value of the executed producer instruction, and to the operand among the plurality of operands of the consumer instruction identified by the consumer operand value (Gupta col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written to R1 which is an operand of a second user/consumer instruction located at a second specified distance from the generator instruction, see also Figs. 7-8).

Regarding claim 16, a first embodiment of Gupta teaches:
16. A non-transitory computer-readable medium having stored thereon an instruction program comprising a plurality of computer executable instructions for execution by a processor (col 8 lines 7-10: memory 24 stores an instruction program for execution by computer system 20), the plurality of computer executable instructions comprising: 
a producer instruction comprising an instruction type and an explicit consumer name comprising a consumer target distance value representing a relative instruction distance in an instruction stream from the producer instruction and an associated consumer operand value (col 9 lines 25-26, col 10 line 53-col 11 line 3 and col 18 lines 57-67: a generator/producer instruction has a type and generates a result/produced value and includes the distance to a user/consumer instruction and a result operand for the user instruction, i.e. an associated consumer operand value); and 
a consumer instruction comprising an instruction type and an operand, the consumer instruction located an instruction distance away from the producer instruction in the instruction program by the consumer target distance value of the producer instruction (col 9 lines 25-26 col 8 lines 57-65, col 10 line 53-col 11 line 3, and col 18 lines 57-67: the user/consumer instruction has a type and includes operand R1 and is a distance away from the generator/producer instruction as indicated by the value in the producer instruction), and the associated consumer operand value of the producer instruction mapped to the operand of the consumer instruction (col 18 lines 57-67: the producer operand storing the result is mapped to the consumer operand R1)
Although the first embodiment of Gupta teaches the producer instruction writing to a register R1 (see col 18 lines 57-60), the first embodiment of Gupta does not explicitly teach:
the producer instruction configured to include an associated consumer operand value identifying at least one operand among a plurality of operands of a consumer instruction to be written by the producer instruction
a consumer instruction comprising a plurality of operands;
at least one operand among the plurality of operands.
	However, the background of Gupta teaches:
an instruction configured to include an operand value identifying at least one operand of a consumer instruction to be written by an instruction (col 3 lines 51-58: the outputs of an instruction are specified by register names included in the instruction, i.e. an operand to be written by the instruction, see also Table 1 for operations specifying register names as operands)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the generator instruction of Gupta to include an operand value identifying a register name to be written as taught by the background of Gupta such that the register name written by the producer instruction identifies an operand of the consumer instruction that the 
	Further, Gupte teaches:
a plurality of operands of the consumer instruction (col 7 lines 1-6: instruction 1 has plurality of operands B and C and instruction 2 has plurality of operands E, B, and F)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Gupta to include instructions with a plurality of operands as taught by Gupte such that the instructions dispatch in response to the operands being available. One of ordinary skill in the art would have been motivated to make this modification to support instructions that operate on multiple operands which would increase program efficiency compared to programs that use instructions with only one operand.

Regarding claim 17, the first embodiment in view of the background of Gupta and Gupte teaches:
17. The non-transitory computer-readable medium of claim 16, wherein: 
the producer instruction further comprises a second explicit consumer name comprising a second consumer target distance value representing a second relative instruction distance in the instruction program from the producer instruction and a second associated consumer operand value identifying at least one second operand among a plurality of second operands of a second consumer instruction to be written by the second producer instruction (col 8 lines 57-65 and col 19 lines 8-15: the generator instruction may have a second user instruction in one of the instruction queues that are dispatched in response to the operand for the user instruction being available/produced by the generator instruction that specifies the operand, see also Figs. 7-8; Gupta col 9 lines 49-52: the instruction may implement more than one operation in which case it may indicate a second result/consumer operand value for a user instruction; Gupte col 7 lines 1-6 the second instruction has a plurality of second operands); and 
the plurality of computer executable instructions further comprising: 
a second consumer instruction comprising a second instruction type and a plurality of second operand (Gupta col 9 lines 49-52: the instruction may implement more than one operation in which case it may indicate a second result/consumer operand value for a user instruction, the second user instruction has a type that is the same as the first; Gupte col 7 lines 1-6 the second instruction has a plurality of second operands), the second consumer instruction located a second distance away from the producer instruction in the instruction program by the second consumer target distance value of the producer instruction (col 10 line 53-col 11 line 3 and col 19 lines 8-14: the second user/consumer instruction is located at a second distance from the generator/producer instruction), and the second associated consumer operand value of the producer instruction mapped to the at least one second operand  among the plurality of second operands of the second consumer instruction (Gupta col 18 lines 57-67: the second consumer operand will take the result value from the producer instruction, see also Fig. 7).


Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the first .
Regarding claim 3, the first embodiment in view of the background of Gupta and Gupte teaches: 
3. The processor of claim 1, configured to: 
dispatch the consumer instruction to be executed in response to an operand of the consumer instruction being available (col 8 lines 57-65: a consumer/dependent instruction is stalled until a result it is dependent upon, i.e. its operand, is ready, see also col 18 lines 57-67); 
execute the producer instruction among the plurality of producer instructions to generate the produced value, the producer instruction configured to include the at least one explicit consumer name each comprising the consumer target distance value representing the relative instruction distance in the instruction stream from the producer instruction and the associated consumer operand value (col 10 line 53-col 11 line 3 and col 18 lines 57-67: a generator/producer instruction generates a result/produced value and includes the distance to a user/consumer instruction and a result operand for the user instruction, i.e. an associated consumer operand value); 
in response to determining the executed producer instruction includes an explicit consumer name, write the produced value of the executed producer instruction to the consumer instruction in the instruction processing circuit identified as located distance away from the producer instruction in the instruction stream by the consumer target distance value of the executed producer instruction (col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written to R1 which is an operand of the user/consumer instruction located at the specified distance from the generator instruction).
	Although Gupta teaches conditional consumer instructions being branch instructions (Gupta col 19 lines 57-61), Gupta does not teach the consumer instructions being predicated. That is, Gupta does not teach:
the consumer instruction comprising a conditional consumer instruction to be executed in response to a predicate of the consumer instruction being available;
the producer instruction to include the associated consumer operand value comprising a consumer predicate value
in response to determining the producer instruction includes an explicit consumer name, write the produced value of the executed producer instruction to the predicate of the conditional consumer instruction
	However, in the analogous art of forwarding operands, Christie teaches: 
a consumer instruction comprising a conditional consumer instruction to be executed in response to a predicate (col 3 lines 11-25: a predicated instruction is performed only if a condition/predicate is met).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Gupta to support predication as taught by Christie. This combination would teach:
the consumer instruction comprising a conditional consumer instruction to be executed in response to a predicate of the consumer instruction being available (Gupta’s user/consumer branch instructions, see Gupta col 20 lines 9-12, would be replaced by predicate instructions that execute in response to a predicate being available as taught by Christie);
the producer instruction to include the associated consumer operand value comprising a consumer predicate value (the producer instruction of Gupta would include a reference to the predicate of the predicated consumer)
in response to determining the producer instruction includes an explicit consumer name, write the produced value of the executed producer instruction to the predicate of the conditional consumer instruction (the producer instruction of Gupta would write its produced value to the predicate of the predicated consumer in response to determining the producer has a predicated consumer)
One of ordinary skill in the art would have been motivated to make this modification avoid wasted cycles associated with branch/jump instructions (Christie col 3 lines 17-25).

Regarding claim 13, the first embodiment in view of the background of Gupta and Gupte teaches:
13. The method of claim 11, comprising: 
dispatching the consumer instruction to be executed in response to an operand of the consumer instruction being available (Gupta col 8 lines 57-65: a consumer/dependent instruction is stalled until a result it is dependent upon, i.e. its operand, is ready, see also col 18 lines 57-67); 
executing the producer instruction among the plurality of producer instructions to generate the produced value, the producer instruction configured to include the at least one explicit consumer name each comprising the consumer target distance value representing the relative instruction distance in the instruction stream from the producer instruction and the associated consumer operand value (Gupta col 10 line 53-col 11 line 3 and col 18 lines 57-67: a generator/producer instruction generates a result/produced value and includes the distance to a user/consumer instruction and a result operand for the user instruction, i.e. an associated consumer operand value); 
in response to determining the executed producer instruction includes an explicit consumer name, writing the produced value of the executed producer instruction to the consumer instruction in the instruction processing circuit identified as located distance away from the producer instruction in the instruction stream by the consumer target distance value of the executed producer instruction (Gupta col 18 lines 57-67: in response to the decoding of the dependency of the generator instruction and its execution producing a result/produced value, the result is written to R1 which is an operand of the user/consumer instruction located at the specified distance from the generator instruction).
	Although Gupta teaches conditional consumer instructions being branch instructions (Gupta col 19 lines 57-61), Gupta does not teach the consumer instructions being predicated. That is, Gupta does not teach:
the consumer instruction comprising a conditional consumer instruction to be executed in response to a predicate of the consumer instruction being available;
the producer instruction to include the associated consumer operand value comprising a consumer predicate value
in response to determining the producer instruction includes an explicit consumer name, writing the produced value of the executed producer instruction to the predicate of the conditional consumer instruction
	However, in the analogous art of forwarding operands, Christie teaches: 
a consumer instruction comprising a conditional consumer instruction to be executed in response to a predicate (col 3 lines 11-25: a predicated instruction is performed only if a condition/predicate is met).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Gupta to support predication as taught by Christie. This combination would teach:
the consumer instruction comprising a conditional consumer instruction to be executed in response to a predicate of the consumer instruction being available (Gupta’s user/consumer branch instructions, see Gupta col 20 lines 9-12, would be replaced by predicate instructions that execute in response to a predicate being available as taught by Christie);
the producer instruction to include the associated consumer operand value comprising a consumer predicate value (the producer instruction of Gupta would include a reference to the predicate of the predicated consumer)
in response to determining the producer instruction includes an explicit consumer name, writing the produced value of the executed producer instruction to the predicate of the conditional consumer instruction (the producer instruction of Gupta would write its produced value to the predicate of the predicated consumer in response to determining the producer has a predicated consumer)
One of ordinary skill in the art would have been motivated to make this modification avoid wasted cycles associated with branch/jump instructions (Christie col 3 lines 17-25).

Regarding claim 14, the first embodiment of Gupta in view of the background of Gupta, Gupte, and Christie teaches:
14. The method of claim 13, further comprising: 
mapping the at least one operand of the consumer instruction to a physical register (Gupta col 18 lines 57-67: the operand of the user/consumer instruction is mapped to physical register R1); and 
writing the produced value for the executed producer instruction to the physical register mapped to the at least one operand among the plurality of operands of the consumer instruction (Gupta col 18 lines 57-67: the result/produced value is written to R1).
Gupta does not teach:
writing the produced value for the executed producer instruction to the physical register mapped to the operand of the consumer instruction, in response to determining the executed producer instruction does not include an explicit consumer target distance value.
	However, Gupte teaches using a temporary register to forward results in a single cycle and to write results to architecture registers for dependent instructions that do not require forwarding (col 6 lines 5-20, lines 53-60, and col 7 lines 65-67). In particular, Gupte teaches:
using architecture registers in response to determining the executed producer instruction does not require forwarding (col 6 lines 5-20, lines 53-60, and col 7 lines 65-67).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Gupta to store results of instructions to be forwarded into temporary registers as taught by Gupte and to store result of instructions not being forwarded to the architecture registers as further taught by Gupte such that Gupta would store the results of its producer instruction to physical/architectural registers in response to the producer not having a consumer target distance value indicating that its result is does not require forwarding. One of ordinary skill in the art would have been motivated to make this modification to enable immediate scheduling of dependent instructions while maintaining a short clock period (Gupte col 6 lines 13-19 and col 7 lines 23-25).

Regarding claim 15, the first embodiment of Gupta in view of the background of Gupta, Gupte, 
15. The method of claim 14, further comprising: 
accessing the physical register mapped to the at least one operand of the consumer instruction to retrieve the produced value of the executed producer instruction (Gupta col 18 lines 57-67: the physical register R1 is accessed, i.e. via a register access circuit, to retrieve the result/produced value of the generator instruction, see also col 15 lines 1-3); and 
providing the retrieved produced value as the at least one operand among the plurality of operands of the consumer instruction (Gupta col 18 lines 57-67: the result in R1 is provided as the operand of the user/consumer instruction).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over a first embodiment of Gupta et al. US 5,941,983 (hereinafter, Gupta) in view of the background of Gupta, Gupte et al. US 6,981,130 (hereinafter, Gupte), and STRAIGHT: Hazardless Processor Architecture Without Register Renaming (hereinafter, Irie).
Regarding claim 8, the first embodiment in view of the background of Gupta and Gupte teaches: 
8. The processor of claim 6, further comprising: 
a physical register file comprising a plurality of physical registers (Gupta Fig. 2 register file 32); 
in response to determining the executed producer instruction does not include the explicit consumer target distance value, write the produced value for the executed producer instruction to a register (Gupte col 7 lines 65-67: results are written to the architecture registers if forwarding is not required, which is when the producer instruction of Gupta does not include a consumer target distance value).

a register map table comprising a plurality of mapping entries each configured to store at least one address pointer pointing to an address of a physical register in the physical register file; 
wherein: 
the instruction processing circuit is configured to map the at least one operand to a mapping entry in the register map table mapped to physical register among the plurality of physical registers in the physical register file; and 
in response to determining the executed producer instruction does not include the explicit consumer target distance value, write the produced value for the executed producer instruction to a logical register mapped to the mapping entry in the register map table mapped to the at least one operand of the consumer instruction.
However, Irie teaches:
a register map table comprising a plurality of mapping entries each configured to store at least one address pointer pointing to an address of a physical register in the physical register file (page 122 col 2 section II paragraphs 1-2: the register mapping table RMT includes entries that stores addresses, i.e. address pointers, for physical registers in the internal register file); 
wherein: 
the instruction processing circuit is configured to map the at least one operand to a mapping entry in the register map table mapped to physical register among the plurality of physical registers in the physical register file (page 122 col 2 section II paragraphs 1-2: the RMT maps operand identifiers to physical register numbers); 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Gupta in view of Gupte to include the register mapping table of Irie such that Gupta stores its results to logical registers mapped to operands for consumer instructions. One of ordinary skill in the art would have been motivated to make this modification to solve false dependency hazards and to exploit greater parallelism (Irie page 122 col 2 section II paragraphs 1-2)

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the first embodiment of Gupta et al. US 5,941,983 (hereinafter, Gupta) in view of the background of Gupta, Gupte et al. US 6,981,130 (hereinafter, Gupte), STRAIGHT: Hazardless Processor Architecture Without Register Renaming (hereinafter, Irie), and Arora US 6,219,781.
Regarding claim 18, the first embodiment in view of the background of Gupta and Gupte teaches:
18. The non-transitory computer-readable medium of claim 16, the plurality of computer executable instructions further comprising: 
	Gupta does not teach:
a conditional branch instruction comprising a conditional branch location, the conditional branch instruction located between the producer instruction and the consumer instruction in the instruction program, the conditional branch instruction located in the instruction program a distance from the producer instruction less than the consumer target distance value of the producer instruction; 
a branch taken instruction comprising an evaluation operand, the branch taken instruction located in the instruction program at the conditional branch location in the conditional branch instruction; and 
a write-after-write (WAW) instruction located in the instruction program between the branch taken instruction and the consumer instruction, the WAW instruction configured to produce the evaluation operand of the branch taken instruction.
However, Irie teaches:
a branch instruction comprising a branch location, the branch instruction located between the producer instruction and the consumer instruction in the instruction program, the branch instruction located in the instruction program a distance from the producer instruction less than the consumer target distance value of the producer instruction (page 125 section B and page 126 Fig. 6: JAL is a branch instruction located closer to the producers than the consumer); 
a branch taken instruction comprising an evaluation operand, the branch taken instruction located in the instruction program at the branch location in the branch instruction (page 125 section B and page 126 Fig. 6: ADD [4][3] is a branch taken instruction located at the conditional branch location in the conditional branch instruction);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Gupta to place branch instructions after producer instructions and before consumer instructions as taught by Irie such that Gupta’s conditional branch instructions are placed after producer instructions. One of ordinary skill in the art would have been motivated to make this modification to keep the distance between an instruction in the callee to producers of the argument fixed (page 125 section B) thus reducing the time required for enforcing 
Further, Arora teaches:
a write-after-write (WAW) instruction (col 1 line 55-col 2 lines 5: a WAW hazard instruction writes the same location as a previous instruction)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the processor of Gupta to include WAW instructions as taught by Arora such that Gupta has instructions that may write to the same register as a branch taken instruction before a consumer instruction. One of ordinary skill in the art would have been motivated to make this modification because writing to the same registers is a known technique on the known device of a computer processor for sharing registers and would yield the predictable result of reducing the size of the register file.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476. The examiner can normally be reached Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183 

/William B Partridge/Primary Examiner, Art Unit 2183